DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 19, representative of claims 1, 8 and 11 is directed towards a method, which is a statutory category of invention. Although, claim 19 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 19 recites invention directed to monitoring the reminders of a user associated with a user device, presenting the reminder to the user based upon triggering event (e.g. based upon scheduled time), when the task associated with reminder is completed, halt monitoring of said reminder, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim does not positively recite a device performing the recited steps. Additionally, transmitting the information to a device of the amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of an electronic device and mobile electronic device being used for performing the recited steps, amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2-3, 5, 9, 12-13, 15 and 20, these claims recite limitations that further define the same abstract idea of recognizing keyword associated with the task data (reminder for a task), recognizing when the task should be triggered (scheduled time), recognizing that the task is completed (user flagged to close the task), and updating the task data accordingly, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 4, 10 and 14, these claims recite limitations that further define the same abstract idea of generating and transmitting task completion data accordingly, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 6 – 7, these claims recite limitations that further define the same abstract idea of receiving location data from the user device, and when it is time to send the reminder to the user device, transmit the reminder to the user device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
As for dependent claims 16 – 18, these claims recite limitations that further define the same abstract idea of generate and transmitting reminder to the user device and providing capability (e.g. check box) to user to indicate when the task is completed, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US Publication 2018/0181922 in view of Gupta et al. US Publication 2019/0095846.

Regarding claims 1, 8 and 19, Choi teaches system and method of providing a to-do list(s) of a user(s) which may determine tasks in the to-do list(s) of the user based on operations of the user's device(s) and a service providing server(s) to which the user subscribes [Choi, 0009]. Choi teaches an electronic device comprising: 
a communication circuit (Choi, the server 2000 according to some embodiments may include a memory 2500, a communicator 2700 and a processor 2300) [Choi, 0213]; 
a memory (Choi, the server 2000 according to some embodiments may include a memory 2500, a communicator 2700 and a processor 2300) [Choi, 0213]; and 
a processor connected to the communication circuit and the memory (Choi, the device 1000 may be connected to the server 2000 through a network) [Choi, 0323], wherein the memory stores instructions, which when executed, cause the processor to: 
store, in the memory, identification information for identifying a plurality of user devices (Choi, The memory 2500 may store data obtained by an application executed or installed in a device of a user from the device of the user. Also, the memory 2500 may store data related to a service to which the user of the device subscribes) [Choi. 0214], 
Choi does not explicitly teach to generate a reminder for a target device. However, Gupta teaches system and method that uses knowledge of various computing devices that a user uses and activity signals from the user’s computing device to trigger task reminders [Gupta, 0005]. Gupta further recites The push notification engine 224 is operative or configured to deliver the notification to the computing device 102, notifying the user of a task item or an action to be taken ( e.g., buy Gypsy Harper perfume) based on the task item payload [Gupta, 0041].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Choi by adopting teachings of Gupta to help a user manage their task items in a timely manner.
Choi in view of Gupta teaches system and method further comprising:
select, by using task data including information indicating a task to be performed, a target device to be monitored from among the user devices (Gupta, Responsive to receiving the notification, the reminder triggering service 220 is operative or configured to fetch the task item data and any corresponding reminder data from the user data store 214, and send the event update, task item data, and reminder data to the notification engine 222) [Gupta, 0041] and generate a reminder condition and a task completion condition (Gupta, The push notification engine 224 is operative or configured to deliver the notification to the computing device 102, notifying the user of a task item or an action to be taken ( e.g., buy Gypsy Harper perfume) based on the task item payload) [Gupta, 0041], 
transmit, at the reminder time, a reminder message for the task to a designated user device through the communication circuit (Choi, the device 1000 may output notification information related to a first task at a time when the first task in the to-do list has to be performed) [Choi, 0113; also see Gupta, 0041], and 
based on receiving a first operation history satisfying the reminder condition from the target device through the communication circuit, transmit a reminder message for the task to a designated user device through the communication circuit (Gupta, The push notification engine 224 is operative or configured to deliver the notification to the computing device 102, notifying the user of a task item or an action to be taken ( e.g., buy Gypsy Harper perfume) based on the task item payload) [Gupta, 0041], and 
based on receiving a second operation history satisfying the task completion condition from the target device through the communication circuit (Gupta, For example, when a user takes an action on a task reminder notification (e.g., selects snooze, marks a task item as complete), the reminder service 208 is operative or configured to receive a call with a corresponding payload, and to call the task state manager 226 to understand the user action and manage the state ( e.g., completed, not completed, in process) of the task item) [Gupta, 0042], transmit a completion message of the task to the designated user device through the communication circuit and terminate monitoring (Gupta, when a task item is determined to be completed based on inferring the task item state according to collected user activity and context signals, the inferred task item state can be communicated with the digital personal assistant 206, an application 204, or with a third-party system, for automatically updating the task list ( e.g., remove the completed task item from the task list, marking the completed task item as complete), notifying the user or another individual that the task item has been completed ( e.g., via notifying the reminder triggering service 220), etc.) [Gupta, 0041].

Regarding claim 11, Choi teaches system and method of providing a to-do list(s) of a user(s) which may determine tasks in the to-do list(s) of the user based on operations of the user's device(s) and a service providing server(s) to which the user subscribes [Choi, 0009]. Choi teaches an electronic device comprising: 
a communication circuit (Choi, the server 2000 according to some embodiments may include a memory 2500, a communicator 2700 and a processor 2300) [Choi, 0213]; 
a memory (Choi, the server 2000 according to some embodiments may include a memory 2500, a communicator 2700 and a processor 2300) [Choi, 0213]; and 
a processor connected to the display, the wireless communication circuit, and the memory [Choi, Fig. 30 and associated disclosure], wherein the memory stores instructions, which when executed, cause the processor to: 
store, in the memory, identification information for identifying a plurality of user devices (Choi, The memory 2500 may store data obtained by an application executed or installed in a device of a user from the device of the user. Also, the memory 2500 may store data related to a service to which the user of the device subscribes) [Choi. 0214], 
Choi does not explicitly teach to generate a reminder for a target device. However, Gupta teaches system and method that uses knowledge of various computing devices that a user uses and activity signals from the user’s computing device to trigger task reminders [Gupta, 0005]. Gupta further recites The push notification engine 224 is operative or configured to deliver the notification to the computing device 102, notifying the user of a task item or an action to be taken ( e.g., buy Gypsy Harper perfume) based on the task item payload [Gupta, 0041].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Choi by adopting teachings of Gupta to help a user manage their task items in a timely manner.
Choi in view of Gupta teaches system and method further comprising:
select, by using task data including information indicating a task to be performed, a target device to be monitored from among the user devices (Gupta, Responsive to receiving the notification, the reminder triggering service 220 is operative or configured to fetch the task item data and any corresponding reminder data from the user data store 214, and send the event update, task item data, and reminder data to the notification engine 222) [Gupta, 0041] and generate a reminder condition and a task completion condition (Gupta, The push notification engine 224 is operative or configured to deliver the notification to the computing device 102, notifying the user of a task item or an action to be taken ( e.g., buy Gypsy Harper perfume) based on the task item payload) [Gupta, 0041], 
based on receiving a first operation history satisfying the reminder condition from the target device through the wireless communication circuit (Gupta, The push notification engine 224 is operative or configured to deliver the notification to the computing device 102, notifying the user of a task item or an action to be taken ( e.g., buy Gypsy Harper perfume) based on the task item payload) [Gupta, 0041], display a reminder message for the task on the display [Choi, see at least Fig. 20 and associated disclosure], and 
based on receiving a second operation history satisfying the task completion condition from the target device through the communication circuit (Gupta, For example, when a user takes an action on a task reminder notification (e.g., selects snooze, marks a task item as complete), the reminder service 208 is operative or configured to receive a call with a corresponding payload, and to call the task state manager 226 to understand the user action and manage the state ( e.g., completed, not completed, in process) of the task item) [Gupta, 0042], display a completion message of the task on the display to terminate monitoring (Choi, In operation S3460, the second processor 1300b may transmit information about whether the task has been completed to the first processor 1300a) [Choi, 0348].

Regarding claims 2, 12 and 20, Choi in view of Gupta teaches system and method, wherein selecting the target device and generating the reminder condition and the task completion condition includes: 
recognizing a device-related keyword from the task data (Choi, the device 1000 may determine an item as "Japan Trip" by using "Japan", "Present", "Vacation", "Flight", "Book", and "Vacation Request" that are keywords selected by the user, data related to the selected keywords obtained from the plurality of applications installed in the device 1000, and data related to the keywords obtained from the server 2000, and may determine "Japan Trip", "Book Flight", "Book Hotel A", "Book Hotel B", "Take Passport Photo", "Submit Vacation Request", and "Buy Present for Susan" as the candidate tasks 920 for the candidate task list) [Choi, 0102]; 
recognizing the target device corresponding to the keyword from a mapping table (Choi, The device 1000 may display the candidate task list 910 of the candidate tasks 920. In this case, the device 1000 may display a screen, which displays the candidate task list 910, on an execution screen of an application or as a separate execution screen. Also, the device 1000 may display a GUI 911 for editing the candidate task list 910. For example, the device 1000 may display the GUI 910 for re-recommending, confirming, or editing the candidate tasks 920) [Choi, 0103]; 
recognizing a first status triggering a reminder of the task and a second status triggering a completion of the task from a status list of the target device in the mapping table; adding information indicating the first status to the reminder condition, and adding information indicating the second status to the task completion condition (Gupta, An inferred status of a task activity can be shared with other systems, or can be used for a variety of functions, such as to automatically update the user's task list (e.g., mark a task item as complete), to remind the user of an uncompleted task item, and the like) [Gupta, 0006].

Regarding claims 3, 9 and 13. The electronic device of claim 1, wherein the instructions further cause the processor to: 
generate, by using the task data, the task completion condition containing a time to trigger a completion of the task and a second status of the target device to trigger the completion of the task (Gupta, The push notification engine 224 is operative or configured to deliver the notification to the computing device 102, notifying the user of a task item or an action to be taken ( e.g., buy Gypsy Harper perfume) based on the task item payload) [Gupta, 0041], and 
transmit the completion message at the time, when the second operation history satisfies the second status (Gupta, when a task item is determined to be completed based on inferring the task item state according to collected user activity and context signals, the inferred task item state can be communicated with the digital personal assistant 206, an application 204, or with a third-party system, for automatically updating the task list ( e.g., remove the completed task item from the task list, marking the completed task item as complete), notifying the user or another individual that the task item has been completed ( e.g., via notifying the reminder triggering service 220), etc.) [Gupta, 0041].

Regarding claims 4, 10 and 14. Choi in view of Gupta teaches system and method, wherein the instructions further cause the processor to: 
generate the second status including an operating status of the target device triggering the completion of the task and a place change (Choi, The device 1000 may obtain information saying "Today the market A is closed" from the service providing server to which the user subscribes or an application installed in the device 1000. In this case, the device 1000 may obtain information about the market B near the user's home from the service providing server or the application installed in the device 1000, and may determine "Go Shopping at Market B near Home" as a substitute task) [Choi, 0128] condition triggering the completion of the task (Choi, For example, when the first task is "Buy Water from Market", the device 1000 may determine whether the task "Buy Water from Market" has been performed based on location information of the user and/or payment information of the user) [Choi, 0147], 
receive data used for tracking, using the communication circuit, a location of the designated user device from the designated user device through the communication circuit (Choi, For example, when the first task is "Buy Water from Market", the device 1000 may determine whether the task "Buy Water from Market" has been performed based on location information of the user and/or payment information of the user) [Choi, 0147], and 
transmit the completion message at the time, when the second operation history satisfies the operating status and location change information acquired as a result of the tracking satisfies the place change condition (Gupta, when a task item is determined to be completed based on inferring the task item state according to collected user activity and context signals, the inferred task item state can be communicated with the digital personal assistant 206, an application 204, or with a third-party system, for automatically updating the task list ( e.g., remove the completed task item from the task list, marking the completed task item as complete), notifying the user or another individual that the task item has been completed ( e.g., via notifying the reminder triggering service 220), etc.) [Gupta, 0041].

Regarding claims 5 and 15, Choi in view of Gupta teaches system and method, wherein the instructions further cause the processor to: 
generate, by using the task data, the reminder condition containing a time to trigger a reminder for the task and a first status of the target device to trigger the reminder (Gupta, A task reminder can be enabled (e.g., user-selected or automatically) on a task item such that a task reminder is fired based on a trigger event ( e.g., at a user-set or automatically-set date or time, the user's location) [Gupta, 0030], and 
transmit the reminder message at the time, when the first operation history satisfies the first status (Gupta, The push notification engine 224 is operative or configured to deliver the notification to the computing device 102, notifying the user of a task item or an action to be taken ( e.g., buy Gypsy Harper perfume) based on the task item payload) [Gupta, 0041].

Regarding claim 6, Choi in view of Gupta teaches system and method, wherein the instructions further cause the processor to: 
generate, by using the task data, the first status including a place change condition triggering the reminder (Choi, The device 1000 may obtain information saying "Today the market A is closed" from the service providing server to which the user subscribes or an application installed in the device 1000. In this case, the device 1000 may obtain information about the market B near the user's home from the service providing server or the application installed in the device 1000, and may determine "Go Shopping at Market B near Home" as a substitute task) [Choi, 0128], 
receive data used for tracking, using the communication circuit, a location of the designated user device from the designated user device through the communication circuit (Gupta, for a task item such as "get milk," a task reminder can be automatically applied to the task item with an inferred reminder parameter of a grocery store location, such that a notification can be provided to the user when a determination is made that the user is at, near to, approaching, or will be passing by a location associated with a grocery store) [Gupta, 0039], and 
transmit the reminder message at the time, when location change information acquired as a result of the tracking satisfies the place change condition (Gupta, for a task item such as "get milk," a task reminder can be automatically applied to the task item with an inferred reminder parameter of a grocery store location, such that a notification can be provided to the user when a determination is made that the user is at, near to, approaching, or will be passing by a location associated with a grocery store) [Gupta, 0039].

Regarding claim 7, Choi in view of Gupta teaches system and method, wherein the instructions further cause the processor to resume the monitoring, upon receiving a completion cancellation message from the designated user device through the communication circuit (Choi, obtain condition information used to determine whether task in To-Do list has been performed (task is complete), monitor whether task has been performed, based on condition information and information obtained from the device; update to-do list, based on result of monitoring (before the invention, it would have been obvious to one of ordinary skill in the art that if the user changes the status of task completed to task not completed, then the task becomes active, and Choi teaches to continue processing of monitoring of all of the uncompleted tasks {Choi, Fig. 8 and associated disclosure] .

Regarding claim 16, Choi in view of Gupta teaches system and method, wherein the instructions further cause the processor to generate, by using the task data, the first status including a place change condition triggering the reminder (Choi, The device 1000 may obtain information saying "Today the market A is closed" from the service providing server to which the user subscribes or an application installed in the device 1000. In this case, the device 1000 may obtain information about the market B near the user's home from the service providing server or the application installed in the device 1000, and may determine "Go Shopping at Market B near Home" as a substitute task) [Choi, 0128], track a location of the mobile user device by using the wireless communication circuit, and display the reminder message at the time, when location change information acquired as a result of the tracking satisfies the place change condition (Gupta, for a task item such as "get milk," a task reminder can be automatically applied to the task item with an inferred reminder parameter of a grocery store location, such that a notification can be provided to the user when a determination is made that the user is at, near to, approaching, or will be passing by a location associated with a grocery store) [Gupta, 0039].

Regarding claim 17, Choi in view of Gupta teaches system and method, wherein the instructions further cause the processor to display on the display a first user interface enabling a completion of the task to be cancelled, and resume the monitoring, when the completion of the task is cancelled through the first user interface (Choi, The device 1000 may display the candidate task list 910 of the candidate tasks 920. In this case, the device 1000 may display a screen, which displays the candidate task list 910, on an execution screen of an application or as a separate execution screen. Also, the device 1000 may display a GUI 911 for editing the candidate task list 910. For example, the device 1000 may display the GUI 910 for re-recommending, confirming, or editing the candidate tasks 920) [Choi, 0103].

Regarding claim 18, Choi in view of Gupta teaches system and method, wherein the instructions further cause the processor to display on the display a second user interface enabling the task completion condition to be edited (Choi, The device 1000 may display the candidate task list 910 of the candidate tasks 920. In this case, the device 1000 may display a screen, which displays the candidate task list 910, on an execution screen of an application or as a separate execution screen. Also, the device 1000 may display a GUI 911 for editing the candidate task list 910. For example, the device 1000 may display the GUI 910 for re-recommending, confirming, or editing the candidate tasks 920) [Choi, 0103].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dave et al. US Publication 2014/0070945 teaches system and method for reminder creation for tasks associated with a user event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


September 14, 2022